On Rehearing.
The parties have stipulated as to the amount and division as follows:
It Is Hereby Stipulated And Agreed by Monon and Wabash, by their respective attorneys, that they will not take appeals from the aforesaid judgment, and by and between all the parties hereto, by their respective attorneys, that if the aforesaid judgment is reversed and Grand Trunk is held to be entitled to receive a share or portion of said sum of Fifty-five Thousand Seven Hundred Thirty-seven Dollars and Fifty-two Cents ($55,737.52), that then and in that event the judgment entered pursuant to such determination, shall order, adjudge and decree that of such sum of Fifty-five Thousand Seven Hundred Thirty-seven Dollars and Fifty-two Cents ($55,737.52) the sum of Thirty-seven Thousand Five Hundred Twenty-eight Dollars and Seven Cents ($37,528.07) shall be paid by Western Indiana to Grand Trunk, the sum of Thirteen Thousand Seven Hundred Twenty-two Dollars and Fifty-eight Cents ($13,722.58) shall be paid by Western Indiana to Monon and' the sum of Four Thousand Four Flundred Eighty-six Dollars and Eighty-seven Cents ($4,486.87) shall be paid by Western Indiana to Wabash.
The last paragraph of the opinion is, therefore, amended to read as follows:
The decree is reversed with directions to enter one in plaintiff’s favor and in accordance with the views expressed in this opinion and the aforesaid stipulation.